DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the application

This Office Action is in response to Applicant's Application filed on 04/24/2020. Claims 1-13 are pending for this examination.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 04/24/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.






Foreign Priority Claimed
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in France on May 02, 2019. A certified copy of the application (FR1904613) has been received. 


Objection to Abstract


Abstract has been objected. The abstract recites “a computing module, configured to compute simulated output data, from acquired flight data and via an implementation of the avionic function to be tested, the avionic function to be tested being able, from said flight data, to deliver said output data.” According to MPEP 37 CFR 1.438 abstract should not contain “(B) Legal phraseology such as "said" and "means."” As such, the phrases “said flight data” and “said output data” needs to be amended to remove the word “said” and may be replaced with the word “the”. 


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chai et al (hereinafter Chai) Publication No.: US 2014/0350780.
As per claim 1, Chai teaches, 
An electronic test device for at least one avionic function to be tested, intended to be embedded in an aircraft, the aircraft comprising at least one avionic equipment item, 5the test device being intended to be connected to the at least one avionic equipment item and (Chai Fig. 11 step 1130 recites “connecting the other end of one or more signal transmission devices to be tested to the wiring extension device of the test portion”. This shows Chai teaches that the signal transmission device is the avionic function to be tested. The “test portion” is the “test device”.) 

comprising: 
- an acquisition module, configured to acquire flight data from the at least one avionic equipment item, and (Chai Fig. 12 step 1211 recites “Loading data of aircraft condition or control command data composed according to aviation communication standard …”. This shows an acquisition module acquiring flight data.) 
-a computing module, configured to compute simulated output data, from acquired 10flight data and via an implementation of the avionic function to be tested, (Chai recites in Fig. 12 step 1212 “transmitting the same [i.e. received data] to each signal generation unit within simulation signal generation module, and generating corresponding on/offs signal and/or bus signal”.) the avionic function to be tested being able, from said flight data, to deliver said output data. (Chai Fig. 14 step 1420 “Generating simulation signal according to the loaded Data of aircraft condition”. This shows output of the simulation signal.) 

As per claim 11, this is an airplane (or system) claim that substantially parallels the limitations of the method claim 1. It would have been obvious to one of ordinary skill in the art before the time of the invention to implement the prescribed device steps a system. 

As per claim 12, this is a method claim that substantially parallels the limitations of the method claim 1. It would have been obvious to one of ordinary skill in the art before the time of the invention to implement the prescribed device steps as a method.

As per claim 13, this is a product claim that substantially parallels the limitations of the method claim 1. It would have been obvious to one of ordinary skill in the art before the time of the invention to implement the prescribed device steps as a method.
	

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Chai as applied to claim 1 in view of Shelton et al. (hereinafter Shelton) Publication No.: US 2015/0227647.

As per claim 2, Chai teaches simulation of flight data for testing an avionic function. Chai does not explicitly teach, “wherein the test device comprises, for the connection with each avionic equipment item, only a one-way receiver configured to receive 15the flight data coming from said avionic equipment item.” However, in analogous art of avionic function testing of Shelton teaches, 

wherein the test device comprises, for the connection with each avionic equipment item, only a one-way receiver configured to receive 15the flight data coming from said avionic equipment item. (Sheldon recites in [0005] “Some primitive aircraft data processing systems used discrete inputs and one-way busses to communicate between various components in the system. In more modern illustrative examples, aircraft data processing systems are connected to different types of aircraft networks.” This shows one-way communication.) 

Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of Chai of avionic function testing by incorporating the teaching “wherein the test device comprises, for the connection with each avionic equipment item, only a one-way receiver configured to receive 15the flight data coming from said avionic equipment item” of Shelton. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of unidirectional communication of Shelton if that is convenient for the design. 

Claim 3 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Chai as applied to claim 1 in view of Lacroix et al. (hereinafter Lacroix) Publication No.: US 2018/0155052.

As per claim 3, Chai teaches simulation of flight data for testing an avionic function. Chai does not explicitly teach, “wherein, the test device comprises, for the connection with each avionic equipment item, a transceiver configured to send said avionic equipment item a request and to receive the flight data coming from said avionic equipment 20item in response to said request.” However, in analogous art of avionic function testing of Lacroix teaches, 

wherein, the test device comprises, for the connection with each avionic equipment item, a transceiver configured to send said avionic equipment item a request and to receive the flight data coming from said avionic equipment 20item in response to said request. (Lacroix shows in Fig. 5 a request is being sent and data has been received.) 

Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of Chai of avionic function testing by incorporating the teaching “wherein, the test device comprises, for the connection with each avionic equipment item, a transceiver configured to send said avionic equipment item a request and to receive the flight data coming from said avionic equipment 20item in response to said request” of Lacroix. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of bidirectional communication of Lacroix for a handshake for better communication between the modules. 

Claims 4, and 7-10 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Chai as applied to claim 1 in view of McLean et al. (hereinafter McLean), Patent No.: US 11,042,673.
 
As per claim 4, Chai teaches simulation of flight data for testing an avionic function. Chai does not explicitly teach, “wherein the test device further comprises a sending module configured to transmit the computed simulated output data to an equipment item outside the aircraft.” However, in analogous art of avionic function testing of McLean teaches, 
wherein the test device further comprises a sending module configured to transmit the computed simulated output data to an equipment item outside the aircraft. (McLean recites in [16] “The simulation engine is configured to receive first data from the first platform, receive second data from the second platform, generate a simulated environment based on a model of an environment about at least one of the first platform or the second platform, update the simulated environment based on the first data and the second data, transmit the updated simulated environment to the first platform via the first communication interface, and transmit the updated simulated environment to the second platform via the second communication interface.” This teaches simulation data is sent to an equipment outside the aircraft. Please refer to Fig. 1B for an example of platforms.) 
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of Chai of avionic function testing by incorporating the teaching “wherein the test device further comprises a sending module configured to transmit the computed simulated output data to an equipment item outside the aircraft” of McLean. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of sending the simulated flight data of McLean such that simulated test can be performed at a test lab at any convenient time.

As per claim 7, McLean teaches, 

The device according to claim 1, 

wherein the test device comprises: 

- a memory configured to store a plurality of avionic functions, (McLean Fig. 2A box 214 shows memory which includes testbed engine)
16 
- a second receiving module configured to receive a selection signal of the avionic function, in particular coming from an equipment item outside the aircraft, such as an equipment item on the ground, and - a selection module configured to select, as a function of the received selection 5signal, the avionic function to be tested among said avionic functions stored in the memory. (McLean recites in [16] “The simulation engine is configured to receive first data from the first platform, receive second data from the second platform, generate a simulated environment based on a model of an environment about at least one of the first platform or the second platform, update the simulated environment based on the first data and the second data, transmit the updated simulated environment to the first platform via the first communication interface, and transmit the updated simulated environment to the second platform via the second communication interface.” This shows getting a second selection from the second function. This teaches simulation data is sent to an equipment outside the aircraft. Please refer to Fig. 1B for an example of platforms.)
 
As per claim 8, McLean teaches, 

wherein the change signal comes from an equipment item outside the aircraft. (Please refer to McLean Fig. 1B.) 

As per claim  109, McLean teaches, 
wherein the equipment item outside the aircraft is an equipment item on the ground. (McLean recites in column 7 starting at line 1, “The constructive platforms can be computer-generated platforms, such as ground-based platforms 130 (e.g., surface-to-air threats) or airborne platforms 132 (e.g., air-to-air threats).” This shows that platforms can be ground-based platforms.) 

As per claim 10, McLean teaches, 

The device according to claim 1, 

wherein, the avionic function to be tested is chosen from the group consisting of: 

a function for avoiding collisions with the ground, 
a 15function for detecting oscillations caused by aeroelastic instabilities, 
a function for detecting oscillations caused by a pilot,
 a function for avoiding collisions with another aircraft, and (McLean Fig. 5 steps 540 and 550, shows output from the tests. McLean recites in column 6 starting at line 11, “Other UI elements 22, such as indicator lights, displays, display elements, and audio alerting devices, may be configured to warn of potentially threatening conditions such as severe weather, terrain, and obstacles, such as potential collisions with other aircraft.”)
a function for monitoring of the path.  


Claims 5 and 6 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Chai as applied to claim 1 in view of Mehnert et al. (hereinafter Mehnert) Patent No.: US 10,703,508.

As per claim 5, Chai teaches simulation of flight data for testing an avionic function. Chai does not explicitly teach, “wherein the test device further comprises: - a first receiving module configured to receive a change signal of the avionic function to be tested, in particular coming from an equipment item outside the aircraft , such as an equipment item on the ground, and 30- a change module configured to modify the avionic function to be tested as a function of the received change signal.” However, in analogous art of avionic function testing of Mehnert teaches, 

wherein the test device further comprises: 

- a first receiving module configured to receive a change signal of the avionic function to be tested, in particular coming from an equipment item outside the aircraft , such as an equipment item on the ground, and 30- a change module configured to modify the avionic function to be tested as a function of the received change signal. (Mehnert recites in [42] “At 210, the test computer 108 can also provide “false” inputs to various sensors on the UAV 104. In some examples, as the UAV 104 “travels” through the simulation, the test computer 108 can provide updated GPS location data to the UAV 104 to simulate an actual change in location and update the images on the screens 102 at the same time.” This shows receiving changed test data [or change signal] and executing test with the modified data.)

Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of Chai of avionic function testing by incorporating the teaching “wherein the test device further comprises: - a first receiving module configured to receive a change signal of the avionic function to be tested, in particular coming from an equipment item outside the aircraft , such as an equipment item on the ground, and 30- a change module configured to modify the avionic function to be tested as a function of the received change signal” of Mehnert. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of modification of test data or test script, indicated by a signal. 

As per claim 6, Mehnert teaches,

wherein the change signal comes from an equipment item outside the aircraft. (Mehnert Fig. 2 shows change signal comes from computer 108 which is an outside test computer.) 


Conclusion

Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP §§ 2141.02 and 2123.

Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAIN MORSHED whose telephone number is (571)272-3335.  The examiner can normally be reached on Monday - Friday 8AM - 5PM. The fax number and the email address for the examiner is (571)273-3335 and hossain.morshed@uspto.gov. Please note that an applicant can send email messages to the examiner but the examiner cannot send email messages to the applicant without written authorization from the applicant. An applicant can authorize the examiner for email communication by mentioning the following in an email, “According to MPEP 502.03, recognizing that Internet communications are not secure, I hereby authorize the examiner to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571)272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOSSAIN M MORSHED/Primary Examiner, Art Unit 2191                                                                                                                                                                                                        April 30, 2022